DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant’s arguments, see Remarks and Terminal Disclaimer, filed on 1/24/2022 with respect to Claims 1-20 have been fully considered and are persuasive.  The rejection under non-statutory double patenting of claims 1-20 has been withdrawn. 

Terminal Disclaimer

The terminal disclaimer filed on 2/7/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patents US10049774 and US10790064 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter

Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance: 
Terminal disclaimer approved on 2/7/02022. 
Referring to the claim 1 the closest prior art of record fails to teach or reasonably suggest that, “A method for generating and maintaining a field reversed configuration (FRC) plasma comprising the steps of forming an FRC plasma in a confinement chamber, wherein an edge layer outside of the FRC plasma comprises an open field line plasma, controlling the rotation of the edge layer, and maintaining the FRC at or about a constant value without decay by injecting beams of fast neutral atoms from neutral beam injectors into the FRC plasma at an angle less than normal to a longitudinal axis of the confinement chamber and towards a mid-plane of the confinement chamber.  Hence, claim 1 and depending claims 2-10 are allowed.
Referring to the claim 11 the closest prior art of record fails to teach or reasonably suggest that, ,”A method for maintaining a field reversed configuration (FRC) plasma comprising the steps of: controlling the rotation of an edge layer outside of an FRC plasma in a confinement chamber, wherein the edge layer comprises an open field line plasma, and maintaining the FRC at or about a constant value without decay by injecting beams of fast neutral atoms from neutral beam injectors into the FRC plasma at an angle less than normal to a longitudinal axis of the confinement chamber and towards a mid-plane of the confinement chamber.  Hence, claim 11 and depending claims 12 to 20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion

Claims 1-20 are allowed.

Terminal disclaimer approved on 2/7/2022, overcomes the non-statutory double patenting rejection.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SRINIVAS SATHIRAJU whose telephone number is (571)272-4250. The examiner can normally be reached 8AM-5.30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/SRINIVAS SATHIRAJU/Examiner, Art Unit 2844                                                                                                                                                                                                        2/8/2022